Citation Nr: 1009362	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  07-32 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of right 
knee injury with skin laceration and scar (hereinafter, 
"right knee disorder"), currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from December 1972 to 
January 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which confirmed and continued the 10 percent 
rating for the Veteran's service-connected right knee 
disorder.

The Board notes that the Veteran also initiated an appeal to 
a February 2008 rating decision's denial of service 
connection for mental illness (also claimed as schizophrenia 
and psychosis).  However, he did not perfect his appeal by 
filing a timely Substantive Appeal after a Statement of the 
Case (SOC) was promulgated in May 2009.  Consequently, the 
Board does not have jurisdiction to address that claim.  See 
38 C.F.R. §§ 20.200, 20.302 (2009).

For the reasons addressed below, the Board finds that further 
development is required in the instant case.  Accordingly, 
this appeal will be REMANDED to the RO for completion of this 
development.  VA will notify the appellant if further action 
is required.


REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this case, the Board finds 
that further development is required in order to comply with 
the duty to assist.

The Board notes that the Veteran was accorded a VA 
examination with respect to this case in April 2005.  He was 
also scheduled for new examinations in September and November 
2007, but failed to appear.  However, in a January 2008 
statement his attorney stated that the Veteran was unable to 
attend the September 2007 due to family illness.  A Report of 
Contact dated that same month reflects the Veteran reported 
he was unable to attend the last examination due to a family 
obligation.  In both cases, a new examination was requested.

In view of the fact that the Veteran did previously report 
for an examination in April 2005, and expressed his 
willingness in January 2008 to report for a new examination 
the Board is of the opinion he should be given one more 
opportunity in which to do so.  Therefore, the Board 
concludes that a remand is required in order to accord the 
Veteran a new examination.

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the Veteran for his 
right knee disorder since September 2007.  
After securing any necessary release, the 
RO should obtain those records not on 
file.

2.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an examination 
to evaluate the current severity of his 
service-connected right knee disorder.  
The claims folder should be made 
available to the examiner for review 
before the examination.  It is imperative 
that the examiner comment on the 
functional limitations caused by pain and 
any other associated symptoms, to include 
the frequency and severity of flare-ups 
of these symptoms, and the effect of pain 
on range of motion.

3.  Contact the Veteran and/or the 
representative and ascertain the 
Veteran's correct current address.  
Update the claims file and record to 
reflect the Veteran's current address.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his attorney should 
be furnished a Supplemental SOC, which addresses all of the 
evidence obtained after the issuance of the September 2007 
SOC, and provides an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


